COURT OF APPEALS OF VIRGINIA


Present: Judges Bray, Bumgardner and Clements
Argued at Chesapeake, Virginia


JIRINA HORVATHOVA NEWLAND
                                         MEMORANDUM OPINION * BY
v.   Record No. 1880-01-1            JUDGE RUDOLPH BUMGARDNER, III
                                              APRIL 9, 2002
CHARLES NEWLAND


          FROM THE CIRCUIT COURT OF THE CITY OF NORFOLK
                  Junius P. Fulton, III, Judge

          Chester Smith for appellant.

          Beth Ann Shapiro (Law Office of Tom C. Smith,
          on brief), for appellee.


     Jirina Horvathova Newland and Charles Newland were divorced

by final decree entered September 28, 2001.   On appeal, the wife

contends the commissioner in chancery made various evidentiary

errors and was biased during his hearings.    Finding no error in

the trial court's rulings, we affirm.

     The trial court referred the matter to a commissioner in

chancery, who conducted three separate hearings.   The

commissioner filed his report to which the wife made two general

exceptions.   She asserted the commissioner abandoned the "Rules

of Evidence" by admitting "numerous and sundry documents" and

was biased and prejudiced against her.


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     The trial court heard argument on the wife's exceptions and

by letter opinion overruled her exceptions to the report.       The

trial court entered a final decree of divorce which confirmed

the report of the commissioner.    The wife did not except to the

decree, and counsel endorsed it as "Seen."       The record contains

no transcript of the hearing on the exceptions to the

commissioner's report.   The written statement of facts only

indicates the trial court heard the wife's evidence that the

commissioner "abandoned the Rules of Evidence and Rules of

Admissibility" and "unfairly displayed biased [sic] and

prejudice against Appellant, and her counsel."

     Each of the seven questions the wife raises on this appeal

asserts error made by the commissioner, not error made by the

trial court.    Five of those issues were not presented to the

trial court and are thus not preserved for appeal.       Rule 5A:18.

The wife did not except to the ruling by the trial court on the

two issues she did raise in her exceptions to the commissioner's

report.   Id.   Further, the questions she raises on this appeal

are imprecise and unspecified.    "Statements unsupported by

argument, authority, or citations to the record do not merit

appellate consideration.   We will not search the record for

errors in order to interpret the appellant's contention and

correct deficiencies in a brief."        Buchanan v. Buchanan, 14 Va.

App. 53, 56, 415 S.E.2d 237, 239 (1992) (citations omitted).



                                 - 2 -
     A review of the transcripts of the commissioner's hearings

suggests no apparent error in the evidentiary rulings of the

commissioner, nor does it indicate the commissioner was biased.

We affirm the trial court.

     We deny the husband's request for appellate attorney's fees

because the wife lacks the ability to pay.

                                                  Affirmed.




                              - 3 -